            Case 3:20-cv-01294-RS Document 46 Filed 01/15/21 Page 1 of 18




Orrick, Herrington & Sutcliffe LLP
1000 Marsh Road
Menlo Park, CA 94025-1015



January 15, 2021

The Honorable Richard Seeborg
U.S. District Court for the Northern District of California
Courtroom 3, 17th Floor
450 Golden Gate Avenue
San Francisco, California 94102

Re:       Tradeshift, Inc. v. BuyerQuest, Inc., Case No. 20-cv-1294-RS

Dear Judge Seeborg:

Pursuant to Paragraph 4 of the Initial Case Management Scheduling Order (D.E. 36), Plaintiff
Tradeshift, Inc. (“Tradeshift”) and Defendant BuyerQuest, Inc. (“BuyerQuest”) submit this joint
letter regarding Tradeshift’s request that BuyerQuest be compelled to supplement its responses to
Tradeshift’s Requests for Production Nos. 22, 23, and 26. In compliance with L.R. 37-1(a), the
parties have conferred by telephone but were unable to resolve this dispute.1

                                            Tradeshift’s Statement

Factual Background: In 2019, Tradeshift and BuyerQuest agreed to license their software and
jointly integrate and implement that software for Smucker Services Company (“Smucker”). See
D.E. 1 (“Complaint”) at ¶¶ 8-11. The relationships among the three parties were governed by
two sets of contracts. Id. Smucker and Tradeshift entered into an agreement for the entire
project (“the Smucker Project”) as Client/Contractor (the “Smucker/Tradeshift Agreement”). Id.
Tradeshift and BuyerQuest entered into a separate set of agreements for a portion of the project
as Contractor/Subcontractor (the “Tradeshift/BuyerQuest Agreement”). Id.

From almost the moment the project began, BuyerQuest campaigned secretly for Smucker to
terminate Tradeshift and enter into a direct agreement with BuyerQuest for the entire project
(thus cutting Tradeshift out of the deal entirely). Id., ¶¶ 12–15 and 26-15. BuyerQuest’s officers
contacted Smucker management, disparaged Tradeshift for minor project delays and hiccups,
and claimed that Tradeshift would not be able to complete the project. Id. Indeed, discovery
shows that BuyerQuest officers contacted Smucker privately as early as October 2019, and met
privately with Smucker by January 2020 to propose specific options for replacing Tradeshift.
BuyerQuest gave Smucker a deadline of January 17, 2020, and indicated that failing to make a
decision by that date could adversely affect the project’s completion date.

BuyerQuest’s scheme succeeded. On January 16, 2020, Smucker wrote Tradeshift and
repudiated the Smucker/Tradeshift Agreement by claiming it was “voidable” for fraud, citing

1
 The parties have been conferring on numerous discovery issues. While they have resolved many, others are
becoming ripe for adjudication. The parties submit this brief on the first limited issue so that the Court may refer the
matter to a Magistrate as described in the Scheduling Order. The parties intend to submit additional issues in
separate letters or in a manner consistent with the Scheduling Order and the Magistrate’s forthcoming instructions.
          Case 3:20-cv-01294-RS Document 46 Filed 01/15/21 Page 2 of 18
The Honorable Richard Seeborg
January 15, 2020
Page No. 2

project delays and problems. See id. ¶¶ 17, 26-27. Smucker’s purported termination did not
comply with the termination provision in the agreement. While the agreement permitted
Smucker to terminate for material breaches, it required that Smucker first give Tradeshift written
notice and 30 days to cure those alleged breaches. Smucker, however, could not comply with
this provision because (1) Smucker did not have that much time (given BuyerQuest’s January 17
deadline) and (2) there were no material breaches to speak of. Accordingly, Smucker concocted
an argument that Tradeshift had fraudulently induced Smucker to enter into the contract. Id., ¶
17. Specifically, Smucker accused Tradeshift of falsely stating (during the pre-contracting
period) that it could provide certain “must have” requirements that it was not providing and that
it was not capable of providing. Smucker thus immediately terminated the project without
identifying any material breaches or providing the required period to cure. After dispatching
Tradeshift, Smucker promptly handed the project to BuyerQuest, and the two parties signed a
new agreement for BuyerQuest to take over.

Tradeshift filed its complaint in this case on February 20, 2020. Tradeshift asserts, among other
things, that BuyerQuest’s tortiously interfered with the Smucker/Tradeshift Agreement. Id. ¶¶
26-27, 34-39.

Discovery Dispute: In the requests at issue here, Tradeshift seeks project documents for the
Smucker Project after Smucker terminated Tradeshift (i.e., after BuyerQuest took over). Ex. A
(Excerpt of Tradeshift Document Requests Set 2) at Request Nos. 22-23 and 26. BuyerQuest has
refused to produce any responsive documents, arguing that documents related to the project after
Smucker removed Tradeshift are irrelevant to any of the claims or defenses in this case.

Contrary to BuyerQuest’s arguments, however, responsive documents are directly relevant to
Tradeshift’s interference claim and BuyerQuest’s defense. A key element of that claim—and a
large factual dispute here—is whether BuyerQuest’s interfering conduct was a “substantial
factor” in Smucker’s decision to terminate, i.e., whether BuyerQuest’s conduct contributed to
Smucker’s decision in a way that was not “negligible.” See CACI 2200 (for interference, an
element of the claim is that defendant’s conduct was a “substantial factor” in causing the
breach); Rutherford v. Owens–Illinois, Inc., 16 Cal.4th 953, 978 (1997) (“The substantial factor
standard is a relatively broad one, requiring only that the contribution of the individual cause be
more than negligible or theoretical.”). At trial, Tradeshift intends to show that BuyerQuest’s
campaign to take over the project contributed to Smucker’s January 16, 2020 termination.

BuyerQuest completely ignores this element in its arguments below, but it has made clear that it
intends to dispute it vigorously. BuyerQuest has itself asked for “all documents” reflecting
“defects,” “delays,” “scheduling,” and “complaints” on the Smucker Project, and does not
dispute that it intends to argue that such documents—which are routine for any software
implementation—prove that Tradeshift’s performance was inadequate. Ex. B (Excerpt of
BuyerQuest Document Requests Set 1) at Request Nos. 10 & 13. BuyerQuest has also asked for
all documents related to Tradeshift ability (or inability) to perform certain “must have”
requirements. Id. at Request Nos. 11-12. In other words, BuyerQuest will argue at trial that
Tradeshift’s poor performance and inability to meet certain “must have” project requirements
were the sole reasons for Smucker’s decision to terminate Tradeshift.

Tradeshift is entitled to seek out evidence that may rebut BuyerQuest’s arguments. Tradeshift
should be allowed to show, for example, that: (1) the “must have” requirements BuyerQuest cites
           Case 3:20-cv-01294-RS Document 46 Filed 01/15/21 Page 3 of 18
The Honorable Richard Seeborg
January 15, 2020
Page No. 3

were not really “must haves” as evidenced by the fact that they were never implemented after
Tradeshift left, (2) Tradeshift’s performance was not inadequate or unusual as evidenced by the
fact that BuyerQuest performed similarly after Tradeshift left, and (3) the events on the project
(including defects lists, scheduling adjustments, and changes in scope) were typical for this type
of project as evidenced by the fact that such events continued after Tradeshift left. Documents
discussing the scope of work after BuyerQuest took over, for example, will likely show that the
“must have” requirements were not a part of the project at all, and that BuyerQuest never
implemented them and was never asked to implement them (i.e., they were nothing more than
pretext for Smucker’s termination).2 Scheduling documents after BuyerQuest took over will
likely show that scheduling adjustments persisted even after Tradeshift left. And defect lists
after BuyerQuest took over will demonstrate that identifying and resolving defects was not
unusual and certainly not a reason to terminate a contract. Documents related to the ongoing
project will also show that the objective of BuyerQuest’s interference—to obtain a direct
contract with Smucker—came to fruition through BuyerQuest’s efforts.

BuyerQuest argues that the documents are confidential and that producing the documents would
be unduly burdensome. But the parties have agreed to a protective order to protect sensitive
discovery, and BuyerQuest has not articulated any burden. Moreover, BuyerQuest overstates
Tradeshift’s requests, which do not seek every document related to the project and, instead, seek
project documents (e.g., schedules, defect lists, change orders, statements of work) (No. 22),
communications discussing “complaints, defects, schedule changes, or feedback” (No. 23), and
presentations (No. 26).

This is not a close call. The documents at issue bear on perhaps the biggest factual dispute in the
case; the true reasons for Smucker’s decision to terminate. BuyerQuest asserts that it was
Tradeshift’s failure to meet certain requirements and its performance, but documents after
Tradeshift left will show that those requirements were not requirements at all and Tradeshift’s
performance was not unusual or inadequate.

                                         BuyerQuest’s Statement

Factual Background. Onetime collaborators; sometime-competitors; now, litigation
adversaries, BuyerQuest and Tradeshift are both providers of procurement software. In early
2019, Smucker approached BuyerQuest about a new software implementation project.
BuyerQuest, in-turn, approached Tradeshift and the two agreed to collaborate on the project
under the terms of the Tradeshift/BuyerQuest Agreement, executed on June 7, 2019. On June
28, 2019, the Smucker/Tradeshift Agreement was executed, naming BuyerQuest as a key
subcontractor.

        The software implementation project began in July 2019. By August, it became apparent
that Tradeshift could not perform its portion of the project. Smucker began to document the
defects and delays encountered from Tradeshift and to rely increasingly on BuyerQuest to pick
up the slack from Tradeshift’s performance failures.



2
 Indeed, although these requirements were discussed during the pre-contracting phase, Smucker did not incorporate
many of them into the scope of work for the Smucker Project and that is why they were not implemented.
             Case 3:20-cv-01294-RS Document 46 Filed 01/15/21 Page 4 of 18
The Honorable Richard Seeborg
January 15, 2020
Page No. 4

        On January 17, 2020, Smucker terminated the Smucker/Tradeshift Agreement. Smucker
cited a series of pre-contracting misrepresentations made by Tradeshift about its products and
capabilities which, in Smucker’s view, rendered the Smucker/Tradeshift Agreement void.
Smucker noted that none of the misrepresentations pertained to BuyerQuest’s products.

        On February 20, 2020, Tradeshift filed this lawsuit against BuyerQuest asserting claims
for breach of contract and implied covenant (as to the Tradeshift/BuyerQuest Agreement) and for
intentional interference with contract (as to the Smucker/Tradeshift Agreement). Tradeshift and
Smucker would later sue one another for breach of contract and fraud, respectively, in federal
court in New York.

      On March 6, 2020, BuyerQuest and Smucker executed a separate new contract under
which BuyerQuest successfully completed the software implementation without Tradeshift.

Tradeshift’s Requests For Production. Tradeshift’s Request for Production No. 22 seeks,
verbatim: “All project DOCUMENTS for the project described in BuyerQuest’s March 6, 2020
contract with SMUCKER.” 3

       BuyerQuest timely objected on grounds of relevance, proportionality; over-breadth; and,
because the Requests seek trade secrets, confidential, proprietary, and/or sensitive business
information. BuyerQuest declined to produce documents responsive to RFP Nos. 22, 23, or 26.

The Court Should Deny Tradeshift’s Request to Compel Irrelevant and Confidential
Documents about the March 6, 2020 Project. The documents Tradeshift seeks were all
necessarily created after March 6, 2020 - after every event relevant to this lawsuit, i.e., the
January 17, 2020 termination of the Smucker-Tradeshift Agreement. And, indeed, after the date
Tradeshift filed this lawsuit (February 20, 2020). Tradeshift’s performance failures and the
alleged disparagement of Tradeshift by BuyerQuest and Smucker’s decision to terminate the
Smucker/Tradeshift Agreement all necessarily took place before January 17, 2020.

        The Documents Are Irrelevant. Tradeshift argues that post-termination documents are
relevant to its claim for tortious intentional interference with contract. The elements of that
claim are (1) existence of a valid contract; (2) defendant’s knowledge of the contract; (3)
defendant’s intentional acts intended to induce a breach of contract; (4) actual breach; and, (5)
damages. Reeves v. Hanlon (2004) 33 Cal. 4th 1140, 1148; see also, Jenni Rivera Enters., LLC
v. Latin World Enters. Holdings, Inc., 36 Cal. App. 5th 766, 768 (Cal. Ct. App. 2019)(“the actor
must have knowledge of the contract with which he is interfering and of the fact he is interfering
with the performance of the contract.”).

        The tort Tradeshift alleges was complete on January 17, 2020 and the subject of this
lawsuit by February 20. Tradeshift does not explain how conduct after March 6, 2020 can
establish the elements of interference or have been a “substantial factor” in bringing about
termination of the Tradeshift-Smucker contract two months before. Axiomatically, only
intentional acts before January 17 could have induced a breach on that date. Execution and
performance of a different contract months later is irrelevant to the claim. Vera v. O’Keefe, 2012


3
    The other two Requests seek subsets of the documents sought by No. 22. See, RFP No. 23 and 26.
            Case 3:20-cv-01294-RS Document 46 Filed 01/15/21 Page 5 of 18
The Honorable Richard Seeborg
January 15, 2020
Page No. 5

WL 896175, at *4 (S.D. Cal. Mar. 15, 2015)(denying motion to compel documents that pertain
to “neither an element of the…claim brought in the Complaint, nor a basis for defenses.”).4

        Tradeshift’s performance and the events surrounding Smucker’s termination must be
measured against the Smucker/Tradeshift Agreement alone. Whether the Smucker- BuyerQuest
contract had different terms or requirements than the Smucker/Tradeshift Agreement cannot
diminish the material terms or performance of the Smucker/Tradeshift Agreement. Tradeshift
either agreed to deliver Smucker’s “must have” items or did not. Tradeshift either performed as
agreed or did not. It either represented its capabilities honestly or did not. A different contract
with a different party at a different time does not retroactively expunge Tradeshift’s failures and
misrepresentations. Tradeshift’s supposition that the 2020 contract and project performed by
BuyerQuest were not identical to the 2019 Agreement Tradeshift failed to perform establishes
nothing with respect to the 2019 Agreement or Smucker’s decision to terminate.

        Tradeshift also does not explain how “BuyerQuest’s defenses put these documents
squarely at issue.” Tradeshift bears the burden of proof and the record will reflect that Tradeshift
failed to perform the 2019 Smucker/Tradeshift Agreement, leading to termination of that
contract by Smucker in January 2020. Smucker made a rational business decision free from
interference. No more is required to defeat Tradeshift’s claims. The fact that BuyerQuest went
on to execute and successfully perform a different contract in 2020 has no more bearing on
BuyerQuest’s defenses than on Tradeshift’s claim .

       Any Probative Value of the Documents Is Outweighed by the Undue Burden of
Production. The documents sought are not relevant. Even if Tradeshift could tie its Requests to
an element of a claim or defense, the breadth of the Requests outweighs their probative value, as
does the commercial sensitivity of the information they contain.

       Tradeshift tried and failed to deliver the same outcome that its competitor BuyerQuest
successfully delivered under its March 2020 contract with Smucker. It now seeks every single
document generated over the course of that complex and months-long software implementation.
Tradeshift offers only speculation about what problems might have occurred on the 2020 project
and whether the documents might reveal a “pretext” for Smucker’s termination of the
Smucker/Tradeshift Agreement. There is no reason to believe such documents exist nor to
indulge Tradeshift in the archetypal “fishing expedition” into its rival’s confidential business
documents. Nor is the Stipulated Protective Order a license to conduct one. See, Sega Enters. v.
Accolade, Inc., 977 F.2d 1510, 1532 (9th Cir. 1992)(A protective order’s “purpose…is to prevent
harm by limiting disclosure of relevant and necessary information.”)(citation omitted).

       The Requests go beyond allowing Tradeshift to compare the requirements of the two
contracts and the standards to which Smucker held its competing vendors. Rather, they seek a
“soup-to-nuts” account of BuyerQuest’s performance of its 2020 contract with Smucker. Such
competitive insight is unavailable to Tradeshift by means outside this litigation.



4
 Id. (“Certainly information that addresses the claim and potential defenses at issue in the action, even tangentially,
would be relevant but without a reasonable expectation for much more expansive discovery into what appears to be
extraneous facts, the materials plaintiff seeks are overbroad and beyond the scope of relevancy as that term is
understood.”).
         Case 3:20-cv-01294-RS Document 46 Filed 01/15/21 Page 6 of 18
The Honorable Richard Seeborg
January 15, 2020
Page No. 6

        Tradeshift’s request should therefore be denied on these grounds, also. See, U.S. ex rel.
Carter, 305 F.R.D. 225, 237 (S.D. Cal. 2015)(“When discovery by a competitor could penetrate
areas of business or scientific sensitivity, and when responding to that discovery imposes
burdens, it should not be sufficient simply to state that the material sought might lead to the
discovery of admissible evidence.”); Advanced Semiconductor Prod., Inc. v. Tau Labs, Inc.,
1986 WL 215149, at *2 (N.D. Cal. Jan. 23, 1986)(“a party should be required to justify this kind
of discovery with a more substantial showing.”).

Respectfully submitted,

 ORRICK, HERRINGTON & SUTCLIFFE LLP

 /s/ Amy K. Van Zant
 AMY K. VAN ZANT
 Attorneys for Plaintiff
 TRADESHIFT, INC.


 GORDON REES SCULLY MANSUKHANI LLP

 /s/ Anthony D. Phillips
 ANTHONY D. PHILLIPS
 Attorneys for Defendant
 BUYERQUEST, INC.



                       ATTESTATION REGARDING SIGNATURES

In compliance with Local Rule 5-1(i)(3), the undersigned ECF user whose identification and
password are being used to file this document, hereby attests that all signatories have concurred
in the filing of this document and all supporting declarations and exhibits.

 /s/ Amy K. Van Zant
 AMY K. VAN ZANT
Case 3:20-cv-01294-RS Document 46 Filed 01/15/21 Page 7 of 18




 EXHIBIT A
                                                Case 3:20-cv-01294-RS Document 46 Filed 01/15/21 Page 8 of 18



                                      1   Craig J. Mariam (SBN: 225280)
                                          cmariam@grsm.com
                                      2   Anthony D. Phillips (SBN: 259688)
                                          aphillips@grsm.com
                                      3   Eunice J. Liao (SBN: 330655)
                                          eliao@grsm.com
                                      4   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      5   San Francisco, CA 94111
                                          Telephone: (415) 986-5900
                                      6   Facsimile: (877) 306-0043

                                      7   Attorneys for Defendant
                                          BUYERQUEST, INC.
                                      8

                                      9                               UNITED STATES DISTRICT COURT

                                     10                             NORTHERN DISTRICT OF CALIFORNIA

                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12   TRADESHIFT, INC., a Delaware corporation,          )   CASE NO. 3:20-cv-01294-RS
                                                                                             )
    275 Battery Street, Suite 2000




                                     13                                 Plaintiff,           )   Judge: Hon. Richard Seeborg
      San Francisco, CA 94111




                                                                                             )
                                     14             vs.                                      )
                                                                                             )   DEFENDANT BUYERQUEST,
                                     15   BUYERQUEST, INC., an Ohio corporation,                 INC.’S RESPONSES TO
                                                                                             )   PLAINTIFF TRADESHIFT, INC.’S
                                     16                                 Defendant.           )   REQUESTS FOR PRODUCTION
                                                                                             )   OF DOCUMENTS, SET TWO
                                     17                                                      )
                                                                                             )
                                     18                                                      )
                                                                                             )
                                     19

                                     20   PROPOUNDING PARTY:            Plaintiff, TRADESHIFT, INC.
                                     21   RESPONDING PARTY:             Defendant, BUYERQUEST, INC.
                                     22   SET NO.:                      TWO
                                     23             Defendant BUYERQUEST, INC. (“Responding Party”) responds to the Requests for
                                     24   Production of Documents, Set Two of Plaintiff TRADESHIFT, INC. (“Propounding Party”) as
                                     25   follows:
                                     26   ///
                                     27   ///
                                     28                                                -1-
                                                               DEFENDANT BUYERQUEST’S RESPONSES TO PLAINTIFF’S
                                                               REQUESTS FOR PRODUCTION OF DOCUMENTS, SET TWO
                                            Case 3:20-cv-01294-RS Document 46 Filed 01/15/21 Page 9 of 18



                                      1   bearing on the claims or defenses in this litigation. Responding Party objects to this Request to

                                      2   the extent it seeks documents protected by the attorney-client privilege, attorney work-product

                                      3   doctrine, the joint defense doctrine and other applicable laws, rules, privileges, or immunities.

                                      4   Responding Party further objects to this Request on the grounds that it is overbroad and unduly

                                      5   burdensome to the extent it seeks “All DOCUMENTS” relating to the subject matter of this

                                      6   Request.

                                      7          Subject to and without waiving the foregoing Preliminary Statement, General and

                                      8   Specific Objections, Responding Party responds as follows: Responding Party is willing to meet

                                      9   and confer with Propounding Party on a reasonable and specific scope of this Request.

                                     10   REQUEST FOR PRODUCTION NO. 22:

                                     11          All project DOCUMENTS for the project described in BuyerQuest’s March 6, 2020
Gordon Rees Scully Mansukhani, LLP




                                     12   contract with SMUCKER.
    275 Battery Street, Suite 2000




                                     13   RESPONSE TO REQUEST NO. 22:
      San Francisco, CA 94111




                                     14          Responding Party objects to this Request as vague and ambiguous as to the terms “project

                                     15   DOCUMENTS,” and “the project described in BuyerQuest’s March 6, 2020 contract,” and not

                                     16   reasonably limited in scope or in time. Responding Party further objects that this Request seeks

                                     17   trade secrets, confidential, proprietary, and/or sensitive business information, the disclosure of

                                     18   which would be prejudicial to Responding Party or to a party to whom Responding Party owes a

                                     19   duty of confidentiality. Responding Party also objects to this Request to the extent that it is not

                                     20   proportional to the needs of the case and seeks irrelevant information that has no bearing on the

                                     21   claims or defenses in this litigation. Responding Party objects to this Request to the extent it

                                     22   seeks documents protected by the attorney-client privilege, attorney work-product doctrine, the

                                     23   joint defense doctrine and other applicable laws, rules, privileges, or immunities. Responding

                                     24   Party further objects to this Request on the grounds that it is overbroad and unduly burdensome

                                     25   to the extent it seeks “All project DOCUMENTS” relating to the subject matter of this Request.

                                     26   REQUEST FOR PRODUCTION NO. 23:

                                     27          ALL DOCUMENTS comprising or DISCUSSING any complaints, defects, schedule

                                     28                                                   -11-
                                                               DEFENDANT BUYERQUEST’S RESPONSES TO PLAINTIFF’S
                                                               REQUESTS FOR PRODUCTION OF DOCUMENTS, SET TWO
                                           Case 3:20-cv-01294-RS Document 46 Filed 01/15/21 Page 10 of 18



                                      1   changes, or feedback REGARDING the project described in BuyerQuest’s March 6, 2020

                                      2   contract with SMUCKER.

                                      3   RESPONSE TO REQUEST NO. 23:

                                      4          Responding Party objects to this Request as vague and ambiguous as to the terms

                                      5   “complaints,” “defects,” “schedule changes,” “feedback,” and “the project described in

                                      6   BuyerQuest’s March 6, 2020 contract,” and not reasonably limited in scope or in time.

                                      7   Responding Party further objects that this Request seeks trade secrets, confidential, proprietary,

                                      8   and/or sensitive business information, the disclosure of which would be prejudicial to

                                      9   Responding Party or to a party to whom Responding Party owes a duty of confidentiality.

                                     10   Responding Party also objects to this Request to the extent that it is not proportional to the needs

                                     11   of the case and seeks irrelevant information that has no bearing on the claims or defenses in this
Gordon Rees Scully Mansukhani, LLP




                                     12   litigation. Responding Party objects to this Request to the extent it seeks documents protected by
    275 Battery Street, Suite 2000




                                     13   the attorney-client privilege, attorney work-product doctrine, the joint defense doctrine and other
      San Francisco, CA 94111




                                     14   applicable laws, rules, privileges, or immunities. Responding Party further objects to this

                                     15   Request on the grounds that it is overbroad and unduly burdensome to the extent it seeks “ALL

                                     16   DOCUMENTS” relating to the subject matter of this Request.

                                     17   REQUEST FOR PRODUCTION NO. 24:

                                     18          DOCUMENTS sufficient to show BUYERQUEST’s cash on hand on a weekly basis for

                                     19   the period June 1, 2019 to present.

                                     20   RESPONSE TO REQUEST NO. 24:

                                     21          Responding Party objects to this Request as vague and ambiguous as to the term “cash on

                                     22   hand,” and not reasonably limited in scope or in time. Responding Party further objects that this

                                     23   Request seeks trade secrets, confidential, proprietary, and/or sensitive business information, the

                                     24   disclosure of which would be prejudicial to Responding Party or to a party to whom Responding

                                     25   Party owes a duty of confidentiality. Responding Party also objects to this Request to the extent

                                     26   that it is not proportional to the needs of the case and seeks irrelevant information that has no

                                     27   bearing on the claims or defenses in this litigation. Responding Party objects to this Request to

                                     28                                                   -12-
                                                               DEFENDANT BUYERQUEST’S RESPONSES TO PLAINTIFF’S
                                                               REQUESTS FOR PRODUCTION OF DOCUMENTS, SET TWO
                                           Case 3:20-cv-01294-RS Document 46 Filed 01/15/21 Page 11 of 18



                                      1   RESPONSE TO REQUEST NO. 26:

                                      2          Responding Party objects to this Request as vague and ambiguous as to the term

                                      3   “presentations,” and not reasonably limited in scope or in time. Responding Party objects to this

                                      4   Request as unduly burdensome to the extent it seeks documents already in Propounding Party’s

                                      5   possession, custody, or control. Responding Party further objects that this Request seeks trade

                                      6   secrets, confidential, proprietary, and/or sensitive business information, the disclosure of which

                                      7   would be prejudicial to Responding Party or to a party to whom Responding Party owes a duty

                                      8   of confidentiality. Responding Party also objects to this Request to the extent that it is not

                                      9   proportional to the needs of the case and seeks irrelevant information that has no bearing on the

                                     10   claims or defenses in this litigation. Responding Party objects to this Request to the extent it

                                     11   seeks documents protected by the attorney-client privilege, attorney work-product doctrine, the
Gordon Rees Scully Mansukhani, LLP




                                     12   joint defense doctrine and other applicable laws, rules, privileges, or immunities.
    275 Battery Street, Suite 2000




                                     13   REQUEST FOR PRODUCTION NO. 27:
      San Francisco, CA 94111




                                     14          All COMMUNICATIONS and agreements between SMUCKER and BUYERQUEST

                                     15   regarding the LITIGATION.

                                     16   RESPONSE TO REQUEST NO. 27:

                                     17          Responding Party objects to this Request as vague and ambiguous, and not reasonably

                                     18   limited in scope or in time. Responding Party further objects that this Request seeks trade

                                     19   secrets, confidential, proprietary, and/or sensitive business information, the disclosure of which

                                     20   would be prejudicial to Responding Party or to a party to whom Responding Party owes a duty

                                     21   of confidentiality. Responding Party also objects to this Request to the extent that it is not

                                     22   proportional to the needs of the case and seeks irrelevant information that has no bearing on the

                                     23   claims or defenses in this litigation. Responding Party objects to this Request to the extent it

                                     24   seeks documents protected by the attorney-client privilege, attorney work-product doctrine, the

                                     25   joint defense doctrine and other applicable laws, rules, privileges, or immunities.

                                     26

                                     27

                                     28                                                   -14-
                                                               DEFENDANT BUYERQUEST’S RESPONSES TO PLAINTIFF’S
                                                               REQUESTS FOR PRODUCTION OF DOCUMENTS, SET TWO
Case 3:20-cv-01294-RS Document 46 Filed 01/15/21 Page 12 of 18




  EXHIBIT B
        Case 3:20-cv-01294-RS Document 46 Filed 01/15/21 Page 13 of 18



 1   KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (CA Bar No. 226112)
 2   Jeffrey M. Rosenfeld (CA Bar No. 222187)
     Liana W. Chen (CA Bar No. 296965)
 3   Ruben Peña (CA Bar No. 328106)
 4   150 Post Street, Suite 520
     San Francisco, CA 94108
 5   Telephone: (415) 955-1155
     Facsimile: (415) 955-1158
 6   karl@KRInternetLaw.com
     jeff@KRInternetLaw.com
 7   liana@KRInternetLaw.com
 8   ruben@KRInternetLaw.com

 9   Attorneys for Defendant BuyerQuest, Inc.

10

11                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
12                                  SAN FRANCISCO DIVISION
13   TRADESHIFT, INC., a Delaware                Case No. 3:20-cv-01294-RS
     corporation,
14
                                                 DISCOVERY
15                 Plaintiff,
                                                 DEFENDANT BUYERQUEST, INC.’S
16         v.                                    FIRST SET OF REQUESTS FOR
                                                 PRODUCTION OF DOCUMENTS TO
17   BUYERQUEST, INC., an Ohio                   PLAINTIFF TRADESHIFT, INC.
     corporation,
18

19                 Defendant.

20

21

22

23

24

25

26

27

28
     Case No. 3:20-cv-01294-RS                      DEFENDANT’S FIRST SET OF RFPS TO
                                                    PLAINTIFF
        Case 3:20-cv-01294-RS Document 46 Filed 01/15/21 Page 14 of 18



 1   but is no longer, in YOUR possession or subject to YOUR control, or in existence, state

 2   whether it: (a) is missing or lost; (b) has been destroyed; (c) has been transferred,

 3   voluntarily or involuntarily, to others; or (d) has been disposed of in some other manner. In

 4   addition, where appropriate, set forth: (i) the content of said DOCUMENT; (ii) the location

 5   of ANY copies of said DOCUMENT; (iii) the date of such destruction; and (iv) the name of

 6   the PERSON who ordered or authorized such destruction.

 7          5.     These Requests shall be deemed continuing in nature so as to require

 8   supplementary answers between the time answers are served and the time of trial, in

 9   accordance with Rule 26(e) of the Federal Rules of Civil Procedure. Therefore, if and when

10   YOU obtain ANY information which materially affects a response to a Request for

11   production of DOCUMENTS, INCLUDING information as to the creation or receipt of

12   records or DOCUMENTS, the affected response or answer shall be deemed no longer

13   true, and YOUR failure to promptly supplement or amend such response or answer shall

14   be deemed, in substance, a knowing concealment.

15          6.     Unless otherwise noted, the relevant time period for ALL requests include

16   documents created, sent, or received since January 1, 2019 to March 6, 2020.

17

18                               REQUESTS FOR PRODUCTION
19   REQUEST NO. 1:
20          ALL DOCUMENTS submitted by TRADESHIFT to SMUCKER in response to

21   SMUCKER’s vendor search described in Paragraph 8 of YOUR Complaint.

22

23   REQUEST NO. 2:

24          ALL DOCUMENTS provided by SMUCKER to YOU in connection with SMUCKER’s

25   vendor search described in Paragraph 8 of YOUR Complaint.

26

27   REQUEST NO. 3:

28          ALL DOCUMENTS regarding TRADESHIFT’S response to SMUCKER’s vendor
     Case No. 3:20-cv-01294-RS                            DEFENDANT’S FIRST SET OF RFPS TO
                                                 6        PLAINTIFF
        Case 3:20-cv-01294-RS Document 46 Filed 01/15/21 Page 15 of 18



 1   search referenced in Paragraph 8 of YOUR Complaint.

 2

 3   REQUEST NO. 4:

 4         ALL DOCUMENTS REGARDING the negotiation and formation of the

 5   BUYERQUEST AGREEMENTS.

 6

 7   REQUEST NO. 5:

 8         ALL DOCUMENTS REGARDING the negotiation and formation of the SMUCKER

 9   SERVICES AGREEMENT.

10

11   REQUEST NO. 6:
12         ALL DOCUMENTS REGARDING YOUR performance or non-performance under
13   the BUYERQUEST AGREEMENTS.
14

15   REQUEST NO. 7:
16         ALL    DOCUMENTS      REGARDING       BUYERQUEST’s    performance   or   non-
17   performance under the BUYERQUEST AGREEMENTS.
18

19   REQUEST NO. 8:
20         ALL DOCUMENTS REGARDING YOUR performance or non-performance under

21   the SMUCKER SERVICES AGREEMENT.

22

23   REQUEST NO. 9:

24         ALL DOCUMENTS REGARDING SMUCKER’s performance or non-performance

25   under the SMUCKER SERVICES AGREEMENT.

26

27   REQUEST NO. 10:

28         ALL DOCUMENTS REGARDING the SMUCKER PROJECT, INCLUDING
     Case No. 3:20-cv-01294-RS                      DEFENDANT’S FIRST SET OF RFPS TO
                                             7      PLAINTIFF
        Case 3:20-cv-01294-RS Document 46 Filed 01/15/21 Page 16 of 18



 1   DOCUMENTS reflecting the request for proposal, planning, progress, milestones,

 2   implementations, defects, product capabilities, delays, scheduling, project management,

 3   supplier onboarding strategy, change requests, changes in scope, and the change control

 4   process.

 5

 6   REQUEST NO. 11:

 7         DOCUMENTS sufficient to evidence YOUR ability to complete the business criteria

 8   and capabilities that YOU represented to SMUCKER that YOU could complete,

 9   INCLUDING the following:

10      (a) the ability to have one to many supplier site relationships;

11      (b) the ability for a user to “hide” the overall purchase order value on a purchase order

12         communication to the supplier;

13      (c) the ability to integrate supplier master data from Oracle in an automated manner;

14      (d) the ability to setup various approval routing rules (at entry of invoice);

15      (e) the ability to setup reconciliation routing rules;

16      (f) the ability to customize the entry form;

17      (g) the ability for all master data to be real-time;

18      (h) the ability to enter a credit memo for returns; and

19      (i) the ability to perform invoice handling for combination purchase orders (i.e., a

20         purchase involving services and products).

21

22   REQUEST NO. 12:

23         ALL DOCUMENTS REGARDING YOUR inability to complete the business criteria

24   and capabilities that YOU represented to SMUCKER that YOU could complete,

25   INCLUDING the following:

26      (a) the ability to have one to many supplier site relationships;

27      (b) the ability for a user to “hide” the overall purchase order value on a purchase order

28         communication to the supplier;
     Case No. 3:20-cv-01294-RS                                 DEFENDANT’S FIRST SET OF RFPS TO
                                                   8           PLAINTIFF
        Case 3:20-cv-01294-RS Document 46 Filed 01/15/21 Page 17 of 18



 1      (c) the ability to integrate supplier master data from Oracle in an automated manner;

 2      (d) the ability to setup various approval routing rules (at entry of invoice);

 3      (e) the ability to setup reconciliation routing rules;

 4      (f) the ability to customize the entry form;

 5      (g) the ability for all master data to be real-time;

 6      (h) the ability to enter a credit memo for returns; and

 7      (i) the ability to perform invoice handling for combination purchase orders (i.e., a

 8         purchase involving services and products).

 9

10   REQUEST NO. 13:
11         ALL COMPLAINTS that YOU have received REGARDING the Tradeshift Platform
12   Business Edition and the Tradeshift Pay Business Edition.
13

14   REQUEST NO. 14:
15         ALL DOCUMENTS supporting the allegation in Paragraph 31 of YOUR Complaint
16   that BUYERQUEST “fail[ed] to obtain Tradeshift’s review and consent to scope changes
17   to the Smucker project.”
18

19   REQUEST NO. 15:
20         ALL DOCUMENTS supporting the allegation in Paragraph 31 of YOUR Complaint

21   that BUYERQUEST “interfer[ed] with Tradeshift’s program management duties.”

22

23   REQUEST NO. 16:

24         ALL DOCUMENTS supporting the allegation in Paragraph 31 of YOUR Complaint

25   that BUYERQUEST “fail[ed] to support Tradeshift with planning, configurations,

26   deliverables, integrations, change requests, and product updates necessary for the

27   Smucker project implementation.”

28
     Case No. 3:20-cv-01294-RS                                 DEFENDANT’S FIRST SET OF RFPS TO
                                                   9           PLAINTIFF
          Case 3:20-cv-01294-RS Document 46 Filed 01/15/21 Page 18 of 18



 1   REQUEST NO. 17:

 2          ALL DOCUMENTS supporting the allegation in Paragraph 31 of YOUR Complaint

 3   that BUYERQUEST “fail[ed] to follow Tradeshift’s lead with respect to supplier onboarding

 4   strategy and planning.”

 5

 6   REQUEST NO. 18:

 7          ALL DOCUMENTS supporting the allegation in Paragraph 31 of YOUR Complaint

 8   that BUYERQUEST “fail[ed] to follow the Change Control Process.”

 9

10   REQUEST NO. 19:
11          ALL DOCUMENTS supporting the allegation in Paragraph 31 of YOUR Complaint
12   that BUYERQUEST “fail[ed] to include Tradeshift in communications with Smucker related
13   to the Smucker project.”
14

15   REQUEST NO. 20:
16          ALL DOCUMENTS supporting the allegation in Paragraph 37 of YOUR Complaint
17   that “BuyerQuest disparaged Tradeshift and its products to Smucker.”
18

19   REQUEST NO. 21:
20          ALL DOCUMENTS supporting the allegation in Paragraph 37 of YOUR Complaint

21   that BUYERQUEST “misrepresented the capabilities of Tradeshift and its products.”

22

23   REQUEST NO. 22:

24          ALL DOCUMENTS REGARDING ANY effort by BUYERQUEST to interfere with the

25   SMUCKER       SERVICES      AGREEMENT          (other   than   by   misrepresentation   or

26   disparagement).

27

28   //
     Case No. 3:20-cv-01294-RS                           DEFENDANT’S FIRST SET OF RFPS TO
                                               10        PLAINTIFF
